Citation Nr: 0700413	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by: Military Order of the Purple Heart of 
the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from February 1971 to October 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied service connection claims of PTSD, 
depression and sleep apnea.  As addressed in the remand 
below, the Board has rephrased the issues listed on the title 
page to better reflect the claims on appeal.  The veteran 
provided testimony to the undersigned Acting Veterans Law 
Judge via videoconference hearing in August 2006.  A copy of 
the transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has an obligation to assess its own jurisdiction on 
appealed claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.203 (2006).

The veteran seeks service connection for his currently 
manifested psychiatric symptoms.  A May 2003 VA clinician 
stated that the veteran's "current difficulties include a 
full range of PTSD and Major Depressive Disorder symptoms 
related to his military experiences in Korea."  The RO's 
March 2004 rating decision denied separate claims of service 
connection for PTSD, depression and sleep apnea.  The veteran 
initiated an appeal as to these issues later that month.  A 
November 2004 Statement of the Case (SOC) rephrased the 
issues as service connection for "PTSD with depression" and 
sleep apnea.  It appears the RO accepted a December 2004 
veteran statement as a timely filed substantive appeal as to 
the issue of service connection for PTSD with depression, and 
a Supplemental SOC (SSOC) on this issue sent in February 
2005.  A statement of the veteran received in March 2005 
sought to "reopen" claims of service connection for PTSD 
and sleep apnea.  During his hearing in August 2006, the 
veteran argued his entitlement to a psychiatric disability 
with sleep difficulties.

The RO has certified the issues of service connection for 
"PTSD with depression" and sleep apnea.  The provisions of 
38 C.F.R. § 19.35 specifically provide that certification is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue.  The 
Board has statutory authority to review all questions 
necessary to a decision in the matter, and is not necessarily 
limited to the issue certified for appeal.  38 U.S.C.A. 
§§ 511(a), 7104(a) (West 2002); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

On this record, the Board finds that a sympathetic reading of 
the veteran's pleadings state claims of entitlement to 
service connection for his currently psychiatric disorder, 
however diagnosed, and his sleep difficulties.  The Board, 
therefore, has rephrased the issues listed on the title page 
to ensure that the veteran's claims are developed to their 
optimum.  As the sleep apnea claim has been continuously 
prosecuted and has not been "closed" by the RO, there is no 
impediment to the Board in assuming jurisdiction over the 
claim.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003); Marsh v. West, 11 Vet. App. 468, 470-72 (1998).

With respect to his psychiatric disorder, the record reflects 
the May 2003 clinical diagnosis of PTSD and Major Depressive 
Disorder symptoms related to the veteran's military 
experiences in Korea.  However, a VA examination in January 
2005 found that the veteran did not meet the criteria for a 
PTSD diagnosis and appeared to relate his major depression to 
a postservice industrial accident.  A later received 
statement from a VA clinical psychologist indicated that the 
veteran was receiving treatment for PTSD and major 
depression.  

Service connection for PTSD requires (1) a diagnosis of PTSD 
which conforms to the criteria under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 1994, (DSM-
IV), (2) a link, established by medical evidence, between 
current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

The veteran has reported a non-combat stressor of seeing and 
handling dead bodies while performing mortuary services.  
Notably, he entered service with college course credits in 
Mortuary Science, and has provided a certification that he 
worked as a Memorial Activities Specialist with the U.S. Army 
Mortuary in Korea.  The Court has held in Suozzi v. Brown, 10 
Vet. App. 307 (1997) that an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure, and that corroboration 
of every detail is not required.  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In view of the foregoing, 
the Board finds the allegations pertaining to this stressor 
to be credible and sufficiently verified.

The veteran has additionally reported coming under sniper 
fire in approximately September or October 1971 while 
assigned to Company A, 1st and 17th Infantry, 2nd Infantry 
Division stationed at Camp Liberty Bell, Korea.  This 
stressor has not been verified.  The Board finds that 
verification of the claimed sniper fire is required and, once 
accomplished, the veteran should be afforded VA psychiatric 
examination to determine whether the veteran manifests a 
currently manifested psychiatric disability related to 
event(s) in service.  38 C.F.R. § 5103A(d) (West 2002).

As for the sleep apnea claim, a valid service connection 
claim requires proof of a present disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran has primarily 
testified to sleep difficulties that he relates as a 
psychiatric symptom, and there is no competent (medical) 
evidence of currently of record showing a current diagnosis 
of sleep apnea.  The Board will defer adjudication of this 
claim pending development and adjudication of the claim for 
service connection for an acquired psychiatric disability, to 
include PTSD.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but was not notified of the 
criteria for establishing a disability rating or effective 
date of award.  Since the case is being remanded anyway, 
there is the opportunity to correct these notice deficiencies

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Provide the veteran with appropriate 
notice regarding establishing an effective 
date of award and a disability rating in 
accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the veteran's complete VA clinical 
records of treatment from the New Orleans and 
Alexandria, Louisiana VA Medical Centers 
since September 2003.

3.  Verify whether the veteran came under 
sniper fire in approximately September or 
October 1971 while assigned to Company A, 1st 
and 17th Infantry, 2nd Infantry Division 
stationed at Camp Liberty Bell, Korea.

4.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the veteran 
came under sniper fire in 1971.  In reaching 
this determination, address any credibility 
questions raised by the record.

5.  Thereafter, arrange for the veteran to 
undergo VA psychiatric examination (from an 
examiner other than the physician who 
conducted the January 2005 VA examination) in 
order to determine the diagnoses of all 
psychiatric disorders that are present.  The 
examiner should review the contents of the 
claims file, obtain relevant history from the 
veteran, and accomplish all necessary special 
studies or tests, including psychological 
testing and evaluation.  

It must be specified for the examiner the 
stressor or stressors that are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a stressor 
in service.  At this time, only the veteran's 
stressor of seeing and handling dead bodies 
while performing mortuary services has been 
established.  The examination report should 
reflect review of pertinent material in the 
claims folder

Following the examination, the examiner 
should express opinion on the following 
questions:  (1) What are the current 
psychiatric diagnoses; (2) Is it at least as 
likely as not (probability of 50 percent or 
greater) that any acquired psychiatric 
disorder was first manifested in service or 
was the result of the event(s) in active 
service?  If PTSD is present, the examiner 
should specify each stressor deemed of 
sufficient gravity to produce PTSD.  In 
arriving at this opinion, the examiner should 
provide a rationale for the opinions 
expressed.  If an opinion cannot be medically 
determined without resort to mere speculation 
or conjecture, this should be commented upon 
in the report.  The claims folder and a copy 
of this remand should be made available to 
the examiner.

6.  Thereafter, the claim should be re -
adjudicated.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


